PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/795,936
Filing Date: 27 Oct 2017
Appellant(s): Kennedy et al.



__________________
Julianne M. Cozad Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Jan. 21, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Aug. 28, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
RESTATMENT OF REJECTION
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3–5, 7–12, 14–16 and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Montocchio et al., US 2013/0153180 (“Montocchio”) in view of Beck et al., US 2008/0136357 (“Beck”).
claim 1, Montocchio teaches the limitations of the claim:
“A method of removing debris from a screen cover (the method of operating Montocchio’s machine 10, [0056])1, the method comprising: 
initiating a first mode of operation (the interim mode of operation seen in fig. 4, [0014]), the first mode of operation configured to run for a first time period (the “interim predetermined period of time,” [0059]), the first mode of operation including the following steps
activating a first fan to move a first portion of air through the screen cover and into a plenum in a first direction (the step of activating the first fan 30 to move outside air through the screen covering the inlet of the machine 10 adjacent fan 30, and into the plenum that runs through the engine compartment 18, [0059], as seen in fig. 4), such that the first fan is activated for the first time period (as the first fan 30 is activated in this manner during the interim predetermined period of time, [0059]), and
activating a second fan to move a second portion of air into the plenum (the step of activating the second fan 36 to move outside air through the fan 36 and into the engine compartment 18, [0059]), such that the second fan is activated for the first time period (as the second fan 36 is activated in this manner during the interim predetermined period of time, [0059]), and 
2; and
thereafter, initiating a second mode of operation (the mode at the “elapse of the interim predetermined period of time,” where the first fan 30 is advanced through steps T6 and T7 while second fan 36 remains operating in its reverse, cleaning direction, [0060]), the second mode of operation configured to run for a second time period (the period of time that first fan 30 is advanced through steps T6 and T7, [0060]), the second mode of operation including the following steps 
deactivating the first fan such that the first fan is deactivated for the second time period (the first fan 30 is deactivated as it advances through T6 and T7 because steps T6 and T7 involve reducing the speed of the first fan 30 below a “low-speed threshold” so that fan motor is not damaged as the fan changes from operating in the reverse, cleaning direction to the forward, cooling direction, [0053], [0054]), and
activating the second fan for the second time period to move a third portion of air into the plenum, such that the second fan is activated for the second time period (the second fan 36 is active in its reverse, cleaning direction while the first fan 30 advances through steps T6 and T7 upon elapse of the interim predetermined period of time, [0060]; the air introduced by the second fan during this time period is the “third portion”),
whereby a first part of the third portion of air moves from the plenum and into the heat exchanger during the second time period (the portion of the air from the second fan 36 that 
thereafter initiating the first mode of operation (as the cleaning sequence can comprise multiple cycles, and therefore the interim mode of operation seen in fig. 4 will eventually be repeated [0026]), wherein the plenum pressure is continuously maintained above atmospheric pressure from the first mode of operation, through the second mode of operation, and to the first mode of operation (positive pressure exists in at least a portion the engine compartment at all times from the time that it moves from what is considered the “first operation mode” to the “second operation mode” and then eventually back to the “first operation mode” because air exits the engine compartment through at least one outlet in the modes seen in figs. 1–4 and annotated fig. 4, as seen by the fluid arrows in these figures)3.”
Annotated versions of fig. 4 illustrating the fluid flow in the “first mode of operation” and the “second mode of operation” are provided below for reference.

    PNG
    media_image2.png
    956
    1404
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    975
    1745
    media_image3.png
    Greyscale

Regarding claim 3, Montocchio teaches the limitations of the claim:
“The method of claim 1, further comprising inhibiting the flow from the heat exchanger into the plenum during the first time period and during the second time period (during the first time period, air moves from the fans into the plenum and then into the engine, i.e., the heat 
Regarding claim 4, Montocchio teaches the limitations of the claim:
“The method of claim 1, wherein the second direction is opposite the first direction (as the first direction involves air moving from outside the machine to inside the machine, as seen by the fluid flow in the annotated figures above, while the second direction involves air moving from inside the machine 10 through the screen adjacent the first fan 30 and then out of the machine, as seen by the fluid flow in the annotated figures above).”
Regarding claim 5, Montocchio teaches the limitations of the claim:
“The method of claim 1, further comprising initiating a third mode of operation (the mode at the beginning of the interim process where the first fan 30 is in its cleaning mode but the second fan 36 is deactivated as it is advanced through steps T1 and T2, [0059], [0060]), the third mode of operation configured to run for a third time period (the period of time that the first fan 30 is active while the second fan advances through steps T1 and T2), the third mode of operation including the following steps
activating the first fan for the third time period (the step of operating the first fan 36 in the cleaning mode, while second fan 36 advances through steps T1 and T2, [0060]) to move a fourth portion of air into the plenum (the air that the first fan 30 brings into the engine compartment 18 during this step, as seen by the fluid flow arrows in fig. 4), and
deactivating the second fan such that the second fan is deactivated for the third time period (the second fan 36 is deactivated as it advances through steps T1 and T2 because these steps bring the fan speed below a low-speed threshold, [0048]) 

wherein the plenum pressure is continuously maintained above atmospheric pressure through the third mode of operation (positive pressure is maintained in the engine compartment during this time period because air exits through the grill, as seen in the annotated version of fig. 4 below).” 
An annotated version of fig. 4 is provided below:

    PNG
    media_image4.png
    1220
    1661
    media_image4.png
    Greyscale

claim 7, Montocchio teaches the limitations of the claim:
“The method of claim 5, further comprising inhibiting the flow from the heat exchanger into the plenum during the first time period, during the second time period and during the third time period (during the first time period, air moves from the fans into the plenum and then into the engine, i.e., the heat exchanger, rather than from the engine into the plenum; during the second time period, the first fan 30 is deactivated and therefore airflow through the system is inhibited; during the third time period, the second fan 36 is deactivated and therefore airflow through the system is inhibited).”
Regarding claim 8, Montocchio teaches the limitations of the claim:
“The method of claim 5, wherein the second direction is opposite the first direction (as seen by the fluid flow arrows in the annotated versions of fig. 4 above) and the fourth direction is opposite the third direction (as seen by the fluid flow arrows in the annotated versions of fig. 4 above).”
Regarding claim 9, Montocchio teaches the limitations of the claim:
“The method of claim 1, wherein the heat exchanger is the heat exchanger of a work vehicle (as the engine 48 is used with a vehicle that could be used for work, [0020]) having a prime mover (the area of the engine compartment 18 in front of the engine 48), and wherein
the first mode of operation further includes
heating the first portion of air and the second portion of air with the heat exchanger (as during the first mode of operation, the engine 48 will heat the air that enters the interior of the machine 10 through the first and second fans 30, 36, as explained above), and

Regarding claim 10, Montocchio teaches the limitations of the claim:
“The method of claim 9, further comprising maintaining a higher pressure in the plenum than in the heat exchanger during the first time period such that the first part of the third portion of air flows from the plenum and into the heat exchanger during the first time period (as the air pressure must be higher in the plenum than the area adjacent the engine 48 during the first time period so that air will flow across the engine, as seen in fig. 4).”
Regarding claim 11, Montocchio teaches the limitations of the claim:
“The method of claim 10, further comprising heating the first part of the third portion of air with the heat exchanger during the second time period (as the air entering the engine compartment 18 from the second fan 36 will be heated by the engine 48, as explained above) and directing the heated first part of the third portion of air toward the prime mover during the second time period (as this portion of air is directed toward the front of the engine compartment 18, as seen by the fluid flow arrows in the annotated versions of fig. 4 above).”
Regarding claim 12, Montocchio teaches the limitations of the claim:
“The method of claim 9, further comprising inhibiting the flow from the heat exchanger into the plenum during the second time period (as during the second time period, the first fan 30 is deactivated and therefore a reduced amount of air will flow through the plenum).”
Regarding claim 14, Montocchio teaches the limitations of the claim:
“The method of claim 5, further comprising maintaining a higher pressure in the plenum than in the heat exchanger during the third time period such that the first part of the fourth 
Regarding claim 15, Montocchio teaches the limitations of the claim:
“The method of claim 14, wherein the heat exchanger is a heat exchanger of a work vehicle (as the engine 48 is used with a vehicle that could be used for work, [0020]) having a prime mover (the area of the engine compartment 18 in front of the engine 48), further comprising heating the first part of the fourth portion of air with the heat exchanger during the third time period (as during the first mode of operation, the engine 48 will heat the air that enters the interior of the machine 10 through the first and second fans 30, 36, as explained above) and moving the heated first part of the fourth portion of air toward the prime mover during the third time period (as this heated air moves into front section of the engine compartment 18, as seen by the fluid flow arrows in fig. 4).”
Regarding claim 16, Montocchio teaches the limitations of the claim:
“The method of claim 5, further comprising inhibiting the flow from the heat exchanger into the plenum during the second time period and during the third time period (as during these time periods the first and/or second fans 30, 36 are deactivated, as explained above).”
Regarding claim 18, Montocchio teaches the limitations of the claim:
“The method of claim 1, wherein activating the first fan to move the first portion of air through the screen cover and into the plenum in the first direction includes rotating the first fan (as the first fan 30 rotates to move outside air through the screen covering the inlet of the machine 10 adjacent the fan 30, as seen in fig. 4), and

Regarding claim 19, Montocchio teaches the limitations of the claim:
“The method of claim 5, wherein activating the second fan to move the second portion of air through the screen cover and into the plenum in the second direction includes rotating the second fan (as the second fan 36 rotates in the direction to move air in the direction seen in fig. 4 while the first fan 30 is deactivated at the elapse of the of the interim mode, [0060]), and
wherein deactivating the second fan for the third time period includes permitting the second fan to cease rotating for the third time period (the second fan 36 is stationary while deactivated because the second fan 36 is advanced through steps T1 and T2, [0060] with T1 moving the fan 36 to an idle position, [0046]).”
Regarding claim 20, Montocchio teaches the limitations of the claim:
“The method of claim 19, wherein activating the first fan to move the first portion of air through the screen cover and into the plenum in the first direction includes rotating the first fan, and
wherein deactivating the first fan for the first time period includes permitting the first fan to cease rotating for the second time period (the first fan 30 ceases rotating during the first time period because the first fan is moved into sequence T6, [0060], where the speed of the first fan 30 goes to zero, [0053]).”
NEW GROUNDS OF REJECTION
No new grounds of rejection.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 35 U.S.C. 112(a) rejections of claims 18–20 are withdrawn.
(2) Response to Argument
Independent Claim 1
The first issue is whether at least a portion of Montocchio’s engine compartment 18 (i.e., the “plenum”) is continuously above atmospheric pressure during the cleaning operation cycle illustrated in Figs. 2–4.
The Appellant admits that the engine compartment 18 is above atmospheric pressure during the interim mode of the cleaning cycle (Fig. 4) because air flows out of the engine compartment during this mode.  Appeal Br. dated Jan. 21, 2021 (“Appeal Br.”) 15.  The Appellant argues, however, that the engine compartment 18 is below atmospheric pressure during the first and second cleaning modes because the figures illustrate air flowing into the engine compartment during these cleaning modes.  Id. at 12.  
The Examiner respectfully disagrees.  At least a portion of the engine compartment 18 is above atmospheric pressure during the first and second modes (Figs. 2 and 3) because air exits the engine compartment 18 into the ambient atmosphere.  If the ambient air pressure surrounding the vehicle 10 was greater than the air pressure within the compartment 18, air would be unable to move from inside the chamber 18 to outside, in the manner seen in Figs. 2 and 3.  The Appellant acknowledges this fact because it admits that that the engine compartment 18 is above atmospheric pressure during the interim mode (Fig. 4) due to the fact that air exits the compartment 18 during this mode.  Appeal Br. 15.  Therefore, because air exits the engine 

    PNG
    media_image5.png
    997
    1284
    media_image5.png
    Greyscale

Additionally, the engine compartment 18 is above atmospheric pressure during the first and second modes (Figs. 2 and 3) because the forward movement of the vehicle 10 forces air inside the compartment 18.  The vehicle 10 can be in motion while the cleaning cycle operates.  Montocchio [0043].  The forward motion of the vehicle 10 pushes air into the compartment 18 through the front grill, in the direction seen in Figs. 2 and 3, and therefore would pressurize the compartment 18 above atmospheric pressure.  It is noted that the cleaning cycle can be inhibited if the ground speed is above 5 miles per hour to reduce the likelihood that a person is in the path of the discharge from the cleaning cycle.  Id.  However, at 5 miles per hour the force of the vehicle 10 would push air into the engine compartment 18, pressurizing the compartment 18 above atmospheric pressure.  Additionally, the cleaning cycle could operate when the ground speed is greater than 5 miles per hour, in the situation where the vehicle operates in a location 
The second issue is whether Montocchio’s intervening state—i.e., the state where first fan 30 transitions from the interim mode (Fig. 4) to the second cleaning mode (Fig. 3) while the second fan is active in the mode seen in Fig. 4—can correspond to the “second mode of operation.”
The Appellant argues that the intervening state cannot correspond to “second mode of operation” asserting that the intervening mode is a brief transition state between the interim mode (Fig. 4) and the second cleaning mode (Fig. 3).  Appeal Br. 13.  The Appellant argues that a person of ordinary skill in the art would only consider the modes to simply be those show in Figs. 2–4.  Id. at 14.  
The Examiner respectfully disagrees.  The intervening state can operate for between 2–12 seconds and therefore would be understood as a mode of operation.  Montocchio [0053], [0060].  More specifically, during the intervening state, the rotational direction of the first fan 30 is reversed from the direction seen in Fig. 4 to the direction seen in Fig. 3.  Id.  During this intervening state, first fan 30 advances in sequence T6 and T7 while the second fan 36 remains rotating in the direction seen in Fig. 4.  Id. at [0060].  During T6, the controller commands the speed of the first fan to zero at an uncontrolled rate, so that the first fan 30 freewheels.  Id. at [0053].  The controller monitors the fan speed for a predetermined period of time (e.g., 10 seconds).  Id. at [0053].  At the end of this 10 second time period, the controller commands the first fan 30 into T7 if the fans speed has reached a low-speed threshold.  Id.  During T7, the controller commands the first fan 30 to the zero fan speed and monitors the fan speed for a predetermined period of time to confirm if the fan speed remains below the low-speed threshold.  Id. at [0054].  The predetermined period of time is preferably two seconds to ensure that the fan speed has reduced to a desired level for changing its direction of rotation.  Id.  At the end of the two second period, the operation of the first fan 30 is reversed to the direction seen in Fig. 3.  Id.  Therefore, because the intervening state lasts for a relatively long period of time (2–12 seconds), a person of ordinary skill in the art would understand that the intervening period is a mode of operation.  This time period of 2–12 seconds would be a sufficient amount of time for the air to flow within the engine compartment 18 in the manner described in the claimed “second mode of operation.”  	
The Appellant also argues that the intervening state cannot correspond to the “second mode of operation” asserting that Montocchio does not disclose the air flow direction during this intervening state.  Appeal Br. 14.  The Appellant notes that the second mode of operation requires that the second fan moves a third portion of air into the plenum such that a first part of the third portion moves from the plenum into the heat exchanger and a second part of the third portion modes from the plenum in a second direction.  This is illustrated in Appellant’s Fig. 5, where first fan 24 is deactivated and second fan 26 blows a portion of air into the plenum 28 through heat exchanger 32 and another portion of air through first fan 24.  Appeal Br. 11.  

    PNG
    media_image6.png
    1133
    1179
    media_image6.png
    Greyscale


The Examiner therefore respectfully disagrees.  During the intervening state, the first fan 30 is deactivated so that it freewheels while the second fan 36 continues to operate in the direction seen in Fig. 4.  Montocchio Fig. 4, [0053], [0060].  Air is capable of flowing across the engine from the right side (the side containing second fan 36) to the left side (the side containing first fan 30) because Fig. 3 provides arrows showing air moving in this manner.  Id. at Fig. 3.  Additionally, the second fan 36 is able to move air through the front grill because Fig. 4 illustrates this operation.  Id. at Fig. 4.  Therefore, when the first fan 30 is deactivated in T6/T7 with the second fan 36 operating in the direction seen in Fig. 4, the second fan 36 will move a portion air across compartment 18 through the opening covered by first fan 30 (in the manner seen in Fig. 3), and another portion into the compartment through the front grill (in the manner seen in Fig. 4).  This flow pattern will occur while first fan 30 is deactivated, because the first fan 30 will be unable to generate pressure to prevent the second fan 36 from moving air in this way.  The flow pattern produced by the second fan 36 in the intervening state is identical to the second mode illustrated in Appellant’s Fig. 5 as seen below:

    PNG
    media_image7.png
    622
    1351
    media_image7.png
    Greyscale

Dependent Claim 5
The issue is whether the transition state at the beginning of Montocchio’s interim mode (Fig. 4)—where the first fan 30 is active but the second fan 36 is deactivated—can correspond to the “third mode of operation.”
The Appellant argues that this transition state cannot correspond to the “third mode of operation” asserting that it is a brief transition state between the first cleaning mode (Fig. 2) and the interim mode (Fig. 4).  Appeal Br. 19.  The Appellant also argues that there is no disclosure of airflow during this transition state, and therefore the reference does not teach the specific airflow configuration of claim 5.  Id.  The Appellant further argues that the reference fails to teach the compartment 18 having an above atmospheric pressure during this transition state.  Id.  
The Examiner respectfully disagrees.  The second fan 36 can be deactivated for 2–12 seconds in the transition state, and therefore this state would be understood as a mode of operation.  Montocchio [0047], [0048], [0060].  More specifically, this transition state describes the operation of the system at the beginning of interim mode (Fig. 4) where the second fan 36 transitions from the cooling direction (the flow of second fan 36 seen Fig. 2) to the cleaning direction (the inward direction) in the interim mode (Fig. 4) after the first fan 30 has transitioned Id. at Fig. 2, [0060].  The second fan 36 then reverses to its cleaning direction (the direction seen in Fig. 4).  Id.  During this reversal, the second fan 36 advances through sequence T1 and T2, while the first fan 30 operates in the cleaning direction.  Id.  During T1, the speed of the second fan 36 is reduced toward a zero over a predetermined period of time (e.g., 10 seconds).  Id. at [0046].  At the end of this 10 second period, T2 begins and the controller commands the fan speed to zero over a predetermined period of time if the fan speed has reached a low-speed threshold.  Id. at [0047].  The predetermined period of time is preferably two seconds to ensure that the fan speed has reduced to a desired level for changing its direction of rotation.  Id.  At the end of this period, the second fan 36 is reversed into the direction seen in Fig. 4.  Id. at [0049], [0050].  Therefore, because the transition state during T1 and T2 lasts for a relatively long period of time (2–12 seconds), a person of ordinary skill in the art would understand that the transition state is its own mode of operation.  This time period of 2–12 seconds would be a sufficient amount of time for the air to flow within the engine compartment 18 in the manner described in the claimed “third mode of operation.”  	
Because the second fan 36 is deactivated while the first fan 30 operates in the cleaning direction (the direction seen in Fig. 4) during this transition state, the airflow in this transition state would be the same as in the “third mode of operation.”  The Appellant admits that Fig. 6 of instant application illustrates the airflow during the third mode, where the first fan 24 is activated but the second fan 26 is deactivated.  Montocchio’s system has the same flow pattern when the second fan 36 is deactivated in T1/T2 while the first fan 30 operates in the cleaning mode.  

    PNG
    media_image8.png
    1186
    2390
    media_image8.png
    Greyscale

As noted above, the compartment 18 is above atmospheric pressure throughout the cleaning cycle (Figs. 2–4), and therefore the Examiner respectfully disagrees with the Appellant on this point for the reasons stated above.
Dependent Claim 10
	The issue is whether a portion of the compartment 18 adjacent the engine 48 has a higher pressure than the area of the compartment 18 containing the engine 48 during interim mode (i.e., the “first mode of operation”) illustrated in Fig. 4. 
	The Appellant argues that Montocchio fails to teach the limitations of claim 10 because it does not disclose the relative pressures within compartment 18.  Appeal Br. 20.  The Appellant also argues that Montocchio fails to disclose the flow path of claim 10.  Id.  Rather, the Appellant argues that because the heat exchangers 32, 38 are at the outer edges of the compartment 18, air flows into the compartment 18 and the heat exchangers 32, 38 essentially simultaneously before flowing into the main engine compartment.  Id.  While both fans 30, 36 are operating, air flows from the heat exchangers 32, 38 into the engine compartment 18.  Id.  In contrast, claim 10 requires that the air flows from the plenum into the heat exchanger.  Id.
Id.  The Appellant has not disputed this interpretation.  
	Because the Appellant misidentified the “heat exchanger” the Appellant mischaracterizes the fluid flow.  The examiner maps the time period of the interim mode Fig. 4 where first and second fans 30, 36 operated in the cleaning direction as the “first time period” of claim 10.  Final Act. [0012].  As seen in Fig. 4, the area of the compartment occupied by the engine 48 has a lower pressure than surrounding areas of the compartment 18 because air flows from those surrounding areas to the engine and then out through the front grill.  Montocchio Fig. 4.  Air moves from areas of high pressure to areas of low pressure.  Therefore, air would only flow into the area occupied by engine 48 if this area had a lower pressure than the surrounding areas.  Therefore, the Appellant is incorrect in asserting that Montocchio fails to teach the limitations of claim 10.

    PNG
    media_image9.png
    983
    1227
    media_image9.png
    Greyscale

Dependent Claim 14
	The issue is whether a portion of the compartment 18 to the left of the engine 48 has a higher pressure than the area containing the engine 48 during the “third time period”—i.e., the time during the interim mode (Fig. 4) where the first fan 30 is active but the second fan 36 is deactivated as it is advances through steps T1 and T2.
	The Appellant argues that Montocchio fails to teach the limitations of claim 14 because the reference fails to disclose any pressures within the engine compartment 18 or heat exchangers 32, 38.  Applicant Rem. 21.
	The Examiner respectfully disagrees.  The Appellant again misconstrues the interpretation of the reference.  As noted, Montocchio’s engine 48 is interpreted as the “heat exchanger.”  The left-hand area of the compartment 18 has a higher pressure than the area containing engine 48 because air flows from the left-hand side into the area containing the engine 48 during the “third time period.”  Because air flows from high pressure to low pressure, air would only flow in this manner if the pressure to the left of the engine 48 was greater than the pressure in the area containing the engine 48.  

    PNG
    media_image10.png
    1281
    1154
    media_image10.png
    Greyscale


Respectfully submitted,
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

Conferees:
/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774 

                                                                                                                                                                                                       /VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Montocchio operates in some modes, e.g., fig. 4, to bring in outside air into the machine 10, [0059].  It would have been obvious for a screen to be attached to each of the openings in the machine 10 where the fans, fig. 4, pts. 30, 36 are inserted because Beck teaches that it is beneficial to provide screens 22 to the inlet openings of a machine in order to remove debris from the air coming into a machine.  Beck at fig. 3, pt. 22, [0001].  When the fans 30, 36 draw outside air into the machine 10 as in fig. 4, the screen associated with the first fan 30 would correspond to the “screen cover.”
        2 The engine 48 is a heat exchanger because during operation of the machine 10, the engine 48 will have a higher temperature than the outside air, and therefore in fig. 4 where outside air flows across the engine 48, the engine 48 will give heat to outside air flowing across it.
        3 The Applicant admits that a “positive pressure (i.e., pressure above atmospheric) exists inside the engine compartment” in situations where air exits the engine compartment through the openings in the compartment, such as the front grill.  Applicant Rem. dated June 22, 2020 (“Applicant Rem.”) 8.